.        .                         ~.1;· ''~

                      OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS .
                          P.O. BOX I2,l0~-.C~~~S~~~~~ ~S}~"'fE~~--                                                                  --:---;'
                                                                                                                                               0.,
                           .. ·             .     .         .                            o/~           ~        .
                       o  _ ffBCBAt._~aUJsn~_.,.,.•
                       lf>''i?A"il"Je t/'!'ota'.?~~,Hli'l!,
                                                           ·;_ .
                                                               .
                                                                 • ~s~~t_c::·::tt:
                                                                        d_ 4 ~~~
                                                                                          - *"''"
                        .. U~ U 1£ Ylr   M   ,  ~/-,.,.-        -;:,      ~ PITN£V 801111£5
                                                ~·.?                  .
                       1?~&\'JAlYV f~!£f/ ~                      -        -- .                          @(Q).~l§)G
                                                                                                            $
                       IF'~OVAT~ IIJ§i ":~.!!..
                                                                                        02 1R                                             ·
 2/26/2015                      - -•       . ' . .
                                                                              .-.       0006557458    MAR04 2015
                                                                                     -- MAILED FROM ZIPCODE 78701
                                                                                       :':"
                                                                                                                                          ',I
 TUBBS, FREDDY RAY            T~:~t. Ng.,...!~·....: ,- 'ff.\          WR-82,933-01         '
 On this day, the application for~ 1~t:l..., 'A•· · f ~abeas Corpus has been received
 and presented to th'e Court.      :;._              ..4/             ":-&<




                       ~
                                                                    Abel Acosta, Clerk
                                                                                                                                               "

                                        FREDDY RAY TUBBS                                                                                 A
                  -~~-\-
                                        CENTRAL UNIT- TDC # 1498927
                                        ONE CIRCLE DRIVE
              "-..,
                                        SUGARLAND, TX 77478                                                   UTF               I.
                  '
              -




                                                                                                                                \          :]/.
                                                                                                                                                     I




·iEEH3B 774S9
                                                ,I,JIIj• 1h11 111'1111' hI 1''· 1111'111 1'1' 1••tllt•l•i111'1'1' .1 nl         l          ~~!